 Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 1 of 37 PageID #: 486




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

NATERA, INC.,                                       )
                                                    )
                           Plaintiff,               )
                                                    )
              v.                                    )   C.A. No. 20-125 (LPS)
                                                    )
ARCHERDX, INC.,                                     )   DEMAND FOR JURY TRIAL
                                                    )
                           Defendant.               )

                   FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

              Plaintiff Natera, Inc. (“Natera”), for its First Amended Complaint against defendant

ArcherDX, Inc. (“Archer”), hereby alleges as follows:

                                        OVERVIEW OF THE ACTION

              1. This is a patent infringement action brought under 35 U.S.C. § 271 arising from

Archer’s infringement of Natera’s United States Patent No. 10,538,814 (“the ’814 patent”),

United States Patent No. 10,557,172 (“the ’172 patent”), United States Patent No. 10,590,482

(“the ’482 patent”), and United States Patent No. 10,597,708 (“the ’708 patent”) (collectively,

the “Asserted Patents”), by the manufacture, use, sale, and offer to sell of Archer’s LiquidPlex

(previously called Reveal ctDNA), Stratafide, Personalized Cancer Monitoring (“PCM”),

ArcherMET, FusionPlex, and VariantPlex products, and any other oncology products that use the

same technology as the previously mentioned products (collectively, the “Accused Products”).

The Accused Products all use Archer’s Anchored Multiplex PCR (“AMP”) on nucleic acids.

ArcherDX does not have freedom to operate its AMP products for minimal residual disease

(“MRD”) and personalized cancer monitoring. Natera brings this action to stop Archer’s

infringement of Natera’s innovative, patented technology.




44745.00002
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 2 of 37 PageID #: 487




                                         THE PARTIES

       2. Plaintiff Natera is a corporation organized and existing under the laws of Delaware,

with its principal place of business at 201 Industrial Road, San Carlos, California 94070.

       3. Founded in 2004, Natera (f.k.a. Gene Security Network) is a pioneering molecular

technology company with industry-leading healthcare diagnostics products. Natera is dedicated

to improving disease management for oncology, reproductive health, and organ transplantation.

For well over a decade, Natera has been researching and developing non-invasive methods for

analyzing DNA in order to help patients and doctors manage diseases. These ongoing efforts

have given rise to a number of novel and proprietary genetic testing services to assist with life-

saving health management.

       4. Since 2009, Natera has launched ten molecular tests, many of which are available

through major health plans accounting for more than 140 million covered persons in the United

States. Natera’s own robust laboratory processes thousands of genetic tests per month.

       5. Natera’s pioneering and ongoing innovation is especially evident in the area of cell-

free DNA (“cfDNA”)-based testing. In the cfDNA field, Natera has developed unique and highly

optimized cfDNA-based processes that can be used to test non-invasively for a range of

conditions. Natera developed an industry-leading cfDNA test, Panorama, which showcases

Natera’s mastery of cfDNA in the field of non-invasive diagnostics. Natera is considered the

industry leading test in this space, with over two million tests performed commercially and more

than twenty-six peer-reviewed publications. Natera has also applied its cfDNA platform to the

challenge of detecting and monitoring cancer.

       6. In detecting and monitoring cancer, the use of minimally invasive, blood-based tests

offers significant advantages over older methods, such as invasive tumor biopsy. But the

significant technological challenge is that such blood-based testing requires the measurement of


                                                2
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 3 of 37 PageID #: 488




very small amounts of relevant genetic material—circulating-tumor DNA (“ctDNA”)—within a

much larger blood sample. Natera’s approach combines proprietary molecular biology and

computational techniques to measure genomic variations in tiny amounts of DNA, representing a

fundamental advance in molecular biology.

          7. Natera has researched and developed cfDNA technology to provide patients and

healthcare providers with tools for early, clinically meaningful detection and monitoring of

cancer.

          8. Natera’s cfDNA platform is the product of well over a decade of hard work and

investment of, on average, more than fifty million dollars per year in research and development.

Natera has expended substantial resources researching and developing its technologies and

establishing its reputation among physicians, insurers, and regulators as a company committed to

sound science and consistently accurate, reliable results. This research, and the technological

innovations resulting therefrom, are protected by a substantial patent portfolio, with over 200

patents issued or pending worldwide, including greater than 60 in the field of oncology.

          9. Among these patented inventions are the Asserted Patents, which Archer infringes.

Archer has used Natera’s patented technology without permission and in violation of the patent

laws.

          10. Defendant Archer is a corporation organized and existing under the laws of the state

of Delaware, having a principal place of business at 2477 55th Street, Suite 202, Boulder, CO

80301.

          11. Instead of developing its own science for its cancer detection and monitoring

products, Archer has unlawfully used Natera’s patented technology.




                                                 3
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 4 of 37 PageID #: 489




                                  JURISDICTION AND VENUE

        12. This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1, et seq. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338(a)

because this is a civil action arising under the Patent Act and declaratory judgment jurisdiction

under 28 U.S.C. §§ 2201-2202.

        13. This Court has personal jurisdiction over Archer because Archer is a Delaware

corporation.

        14. This Court also has jurisdiction over Archer because, upon information and belief,

Archer, directly or indirectly, uses, offers for sale, and/or sells the Accused Products throughout

the United States, including in this judicial district.

        15. This Court also has jurisdiction over Archer because Archer has availed itself of this

forum, initiating civil actions in this jurisdiction including ArcherDX, Inc. et al v. QIAGEN

Sciences, LLC et al, 18-1019-MN (D. Del. 2018).

        16. Venue is proper in this Court under 28 U.S.C. § 1400(b) because Archer is a

Delaware corporation.

                                          BACKGROUND

        17. Since 2004, Natera has been a global leader in genetic testing, diagnostics, and DNA

testing, including cfDNA testing. Natera’s mission is to improve the management of disease

worldwide and focuses on reproductive health, oncology, and organ transplantation. In pursuit of

these goals, Natera has developed novel technologies to make significant and accurate clinical

assessments from the miniscule amounts of cfDNA present in a single blood sample. These

technologies include methods to manipulate cfDNA in unconventional ways in order to capture

information about genetic variations in cfDNA and usefully transform that information for

noninvasive testing.


                                                   4
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 5 of 37 PageID #: 490




        18. Natera develops and commercializes innovative, non-traditional methods for

manipulating and analyzing cfDNA, and offers a host of proprietary cfDNA genetic testing

services to the public to assist patients and doctors to evaluate and track critical health concerns.

        19. Since its founding, Natera has researched, developed, and released ten molecular tests

with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

available through major health plans, or covered by Medicare or Medicaid, and therefore

available to most patients in need of those tests. Natera’s tests have helped more than two million

people to date. Natera’s robust laboratory now processes tens of thousands of tests per month in

the United States and internationally, improving the ability of physicians to monitor and manage

crucial health issues and patients to prosper around the world.

        20. Building on these innovations, in 2017, Natera launched its cfDNA diagnostic test to

detect and monitor cancer, called Signatera®. Signatera® is a personalized ctDNA surveillance

tool that detects MRD when assessing disease recurrence or treatment response in solid tumors.

Signatera® is designed to screen for multiple tumor-derived targets with each assay. It is

optimized to detect extremely low quantities of ctDNA and provides early knowledge of disease

recurrence with a >99.5% clinical test specificity.

        21. MRD assessment has become a standard of care in the management of patients with

hematological malignancies, but until recently it has not been possible in solid cancers due to

technical limitations. Accurate MRD testing and molecular monitoring offers the potential for

physicians to change or escalate treatment in patients who are MRD-positive, and to de-escalate

or avoid unnecessary treatment in patients who are MRD-negative. It also holds potential as a

surrogate endpoint in clinical trials.




                                                  5
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 6 of 37 PageID #: 491




       22. Natera’s technology has been validated in multiple clinical studies. In Cancer

Research UK/University College London’s Tracking Cancer Evolution through Therapy

(“TRACERx”), Natera’s technology was used for the multi-year monitoring of patient-specific

single-nucleotide variants (SNVs) in plasma, to understand the evolution of cancer mutations

over time, and to monitor patients for disease recurrence. Results from the first 100 early-stage

lung cancer patients analyzed as part of the study were featured on the cover of the May 2017

issue of Nature and showed that an early prototype version of Signatera identified 43% more

ctDNA-positive early-stage lung cancer cases than a generic lung cancer panel and demonstrated

its potential to detect residual disease, measure treatment response, and identify recurrence up to

11 months earlier than the standard of care, with a sensitivity of 93% at time of relapse.

       23. Natera has also collaborated with Aarhus University in Denmark, Imperial College

London, University of Leicester, Institute Jules Bordet, Fox Chase Cancer Center, University of

California, San Francisco, and Foundation Medicine, Inc with respect to cancer research.

       24. The U.S. Food and Drug Administration (“FDA”) recognized the importance of

Natera’s Signatera® and granted it “Breakthrough Device” designation on May 6, 2019. That

designation will help accelerate FDA assessment and review of Signatera as an in vitro

diagnostic for use in pharmaceutical trials.

       25. Signatera’s validation has also led Medicare to issue a draft Local Coverage

Determination (“LCD”) for Signatera in March 2019. In its draft LCD, Medicare determined that

“[t]he analytical validity and clinical validity of minimal residual disease testing using cell-free

DNA, and Signatera in particular, appears to be well established based on available information

for the test.” In August 2019, the Palmetto MolDX program, which is run by Medicare




                                                 6
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 7 of 37 PageID #: 492




Administrative Contractors, proposed a LCD for use of the “Signatera molecular residual disease

(MRD) test in patients with certain forms of colorectal cancer.”

       26. The Asserted Patents resulted from Natera’s years-long research in developing

innovative new methods for amplifying and sequencing nucleic acids, including cell-free DNA.

                            General Background of the Inventions

       27. The ’814 patent, attached hereto as Exhibit 1, is entitled “Methods for Simultaneous

Amplification of Target Loci” and was issued by the United States Patent and Trademark Office

(“USPTO”) on January 21, 2020. Natera owns the ’814 patent, including the right to enforce it

and seek damages for infringement.

       28. The ’814 patent claims methods for simultaneously amplifying multiple nucleic acid

regions of interest in a single reaction volume. The claimed methods use polymerase chain

reaction (“PCR”) to amplify and high-throughput sequencing (“HTS”) to sequence the nucleic

acids. Independent claim 1 of the ’814 patent recites:

               A method for amplifying and sequencing DNA, comprising:
                   ligating adaptors to cell-free DNA isolated from a biological
               sample, wherein the adaptors each comprises a universal priming
               site;
                   performing a first PCR to simultaneously amplify at least 10
               target loci using a universal primer and at least 10 target-specific
               primers in a single reaction volume;
                    performing a second, nested PCR to simultaneously amplify
               the at least 10 target loci using the universal primer and at least 10
               inner target-specific primers in a single reaction volume, wherein
               at least one of the primers comprises a sequencing tag;
                  performing high-throughput sequencing to sequence the
               amplified DNA comprising the target loci.

       29. The ’172 patent, attached hereto as Exhibit 2, is entitled “Methods for Simultaneous

Amplification of Target Loci” and was issued by the United States Patent and Trademark Office




                                                 7
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 8 of 37 PageID #: 493




(“USPTO”) on February 11, 2020. Natera owns the ’172 patent, including the right to enforce it

and seek damages for infringement.

        30. The ’172 patent claims methods for simultaneously amplifying multiple nucleic acid

regions of interest in a single reaction volume. The claimed methods use polymerase chain

reaction (“PCR”) to amplify and high-throughput sequencing (“HTS”) to sequence the nucleic

acids. Independent claim 1 of the ’172 patent recites:

                  A method for amplifying and sequencing DNA, comprising:
                      isolating cell-free DNA from a biological sample and tagging
                  the isolated cell-free DNA, wherein each tagged DNA molecule
                  comprises a molecular barcode;
                      performing a first PCR to simultaneously amplify at least 10
                  target loci using a universal primer and at least 10 target-specific
                  primers in a single reaction volume;
                      performing a second, nested PCR to simultaneously amplify
                  the at least 10 target loci using the universal primer and at least 10
                  inner target-specific primers in a single reaction volume;
                     performing high-throughput sequencing to sequence the
                  amplified DNA comprising the target loci.
        31. The ’482 patent, attached hereto as Exhibit 3, is entitled “Methods for Non-Invasive

Prenatal Paternity Testing” and was issued by the United States Patent and Trademark Office

(“USPTO”) on March 17, 2020. Natera owns the ’482 patent, including the right to enforce it

and seek damages for infringement.

        32. The ’482 patent claims methods for simultaneous nested amplification of multiple

nucleic acid regions of interest in a single reaction volume. Independent claim 1 of the ’482

patent recites:

                  A method for nested PCR amplification, comprising:
                     isolating cell-free DNA from a biological sample and ligating
                  adaptors to the isolated cell-free DNA, wherein the adaptors each
                  comprise a universal priming site, wherein (i) the adaptors each
                  comprise a molecular barcode and/or (ii) at least one of the primers
                  comprises a sequencing tag;


                                                    8
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 9 of 37 PageID #: 494




                      performing a first PCR to simultaneously amplify at least 10
                  target loci using a universal primer and at least 10 target-specific
                  primers in a first reaction volume; and
                      performing a second, nested PCR to simultaneously amplify
                  the at least 10 target loci using the universal primer and at least 10
                  inner target-specific primers in a second reaction volume to obtain
                  amplified DNA, wherein primer binding sites of the inner target-
                  specific primers of the second PCR are internal to primer binding
                  sites of the target-specific primers of the first PCR, wherein at least
                  80% of the amplified DNA maps to the target loci.
        33. The ’708 patent, attached hereto as Exhibit 4, is entitled “Methods for Simultaneous

Amplifications of Target Loci” and was issued by the United States Patent and Trademark Office

(“USPTO”) on March 24, 2020. Natera owns the ’708 patent, including the right to enforce it

and seek damages for infringement.

        34. The ’708 patent claims methods for simultaneously amplifying multiple nucleic acid

regions of interest in a reaction mixture. The claimed methods amplify the nucleic acids under

particular reaction conditions and sequence the nucleic acids. Independent claim 1 of the ’708

patent recites:

                  A method of amplifying target loci in a nucleic acid sample, the
                  method comprising:
                      contacting the nucleic acid sample comprising target loci with
                  a library of at least 2 primers that simultaneously hybridize to at
                  least 2 of the target loci to produce a reaction mixture;
                      subjecting the reaction mixture to primer extension reaction
                  conditions to produce amplified products comprising target
                  amplicons; wherein the annealing temperature for the reaction
                  conditions is greater than a melting temperature of the at least 2
                  primers, wherein the length of the annealing step of the reaction
                  conditions is greater than 3 minutes, and wherein the at least 2 of
                  the target loci are simultaneously amplified; and sequencing the
                  amplified products.




                                                    9
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 10 of 37 PageID #: 495




    The ’814 Patent Is Not Directed To A Natural Phenomenon And Its Steps Were Not
                                 Routine Or Conventional

   35. The claims of the ’814 patent are not directed to a natural law or natural phenomenon.

Rather, they are directed to amplifying and sequencing DNA in a sample using synthetic primers

and amplification products to provide a novel and innovative solution to problems peculiar to the

particular problem of amplifying and sequencing small amounts of cell-free DNA from tumor

cells in a biological sample. Moreover, the claims of the ’814 patent cover methods of

preparation. Analogous claims were held not be directed to a natural law or phenomenon in the

recent Federal Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020

WL 1264002 (Fed. Cir. Mar. 17, 2020).

       36. The ’814 patent claims are directed to specific, unconventional, non-routine methods

for overcoming previously unresolved problems in this area. For example, as of the date of the

invention, it would not have been routine or conventional to amplify and use HTS to sequence

nucleic acids obtained from circulating tumor DNA with the use of a universal primer and a

sequencing tag in the context of the invention.

       37. In allowing ’814 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

                   [T]he claims have been carefully reviewed and the claimed
               invention distinguishes over the art because the closest references
               in the art do not teach, or render obvious, each aspect of the
               claimed invention. The closest art, Chowdary et al. (US PgPub
               20080305473; December 2008) teaches a method of nested
               multiplex amplification of circulating tumor cells, but there are
               significant differences between the teachings of Chowdary and the
               claimed method steps. Chowdary focuses on amplification of
               nucleic acids obtained from circulating tumor cells and not on
               circulating nucleic acids, Chowdary does not teach any sequencing
               steps, does not incorporate a universal or common primer and does
               not include a sequencing tag. Further, Chowdary specifically
               teaches away from modification to focus on circulating nucleic



                                                  10
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 11 of 37 PageID #: 496




               acids, Chowdary specifically includes a step of isolation of
               circulating tumor cells (CTCs) followed by extraction of nucleic
               acids and amplification of the nucleic acid, steps which would
               exclude modifying Chowdary to arrive at the method steps as
               claimed.
                   Further, an additional reference, Gocke et al. (US Patent
               6156504; December 2000) teaches analysis of circulating nucleic
               acids that include semi-nested amplification, and a general mention
               of multiplex amplification. However, there are also significant
               differences between Gocke and the claimed method steps because
               Gocke only mentions sequencing in a prophetic example, does not
               teach or suggest the inclusion of universal or common primers or
               the inclusion of sequencing tags.
                  Therefore, since neither Chowdary nor Gocke teach or suggest
               each and every step of the method, as claimed, the claims are novel
               and non-obvious over the prior art.

       38. None of the references U.S. Patent App. Pub. No. 2010/0120038 (“Mir”), Diego

Spertini, Screening of Transgenic Plants by Amplification of Unknown Genomic DNA Flanking T-

DNA, 27 BioTechniques 308 (1999) (“Spertini”), and U.S. Patent App. No. 2007/0031857

(“Makarov”), either alone or in combination with each other, anticipate or render obvious any of

the claims of the ’814 patent.

    The ’172 Patent Is Not Directed To A Natural Phenomenon And Its Steps Were Not
                                 Routine Or Conventional

       39. The claims of the ’172 patent are not directed to a natural law or natural phenomenon.

Rather, they are directed to amplifying and sequencing DNA in a sample using synthetic primers

and amplification products to provide a novel and innovative solution to problems peculiar to the

particular problem of amplifying and sequencing small amounts of cell-free DNA from tumor

cells in a biological sample. Moreover, the claims of the ’172 patent cover methods of

preparation. Analogous claims were held not be directed to a natural law or phenomenon in the

recent Federal Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020

WL 1264002 (Fed. Cir. Mar. 17, 2020).



                                               11
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 12 of 37 PageID #: 497




       40. The ’172 patent claims are directed to specific, unconventional, non-routine methods

for overcoming previously unresolved problems in this area. For example, as of the date of the

invention, it would not have been routine or conventional to amplify and use HTS to sequence

nucleic acids obtained from cell-free DNA with the use of a universal primer and a molecular

barcode in the context of the invention.

       41. In allowing ’172 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

                   [T]he claims have been carefully searched and the claimed
               invention distinguishes over the art. The closest references in the
               art do not teach, or render obvious, each aspect of the claimed
               invention. The closest art, Chowdary et al. (US PgPub
               20080305473; December 2008) teaches a method of nested
               multiplex amplification, of circulating tumor cells. However, there
               are significant differences between the teachings of Chowdary and
               the claimed invention, as Chowdary focuses on amplification of
               nucleic acids obtained from circulating tumor cells and not on
               circulating nucleic acids, Chowdary does not teaching sequencing
               steps and does not incorporate a universal or otherwise common
               primer within the amplification. Further, Chowdary specifically
               teaches away from modification to analyze circulating nucleic
               acids, as the method includes specific isolation of circulating tumor
               cells (CTCs) followed by extraction of nucleic acids and
               amplification of the nucleic acid.
                   Further, an additional reference, Gocke et al. (US Patent
               6156504; December 2000) teaches analysis of circulating nucleic
               acids that include semi-nested amplification, and a general mention
               of multiplex amplification. However, there are also significant
               differences between Gocke and the claimed method, as Gocke only
               mentions sequencing in a prophetic example, and does not teach or
               suggest either universal or common primers for the amplification
               steps.
                   Therefore, as both Chowdary and Gocke do not teach or
               suggest each and every step of the method, as claimed, the claims
               are novel and non-obvious over the prior art.




                                                12
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 13 of 37 PageID #: 498




    The ’482 Patent Is Not Directed To A Natural Phenomenon And Its Steps Were Not
                                 Routine Or Conventional

       42. The claims of the ’482 patent are not directed to a natural law or natural phenomenon.

Rather, they are directed to amplifying DNA in a sample using synthetic primers and

amplification products to provide a novel and innovative solution to problems peculiar to the

particular problem of amplifying small amounts of cell-free DNA from tumor cells in a

biological sample. Moreover, the claims of the ’482 patent cover methods of preparation.

Analogous claims were held not be directed to a natural law or phenomenon in the recent Federal

Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020 WL 1264002

(Fed. Cir. Mar. 17, 2020).

       43. The ’482 patent claims are directed to specific, unconventional, non-routine methods

for overcoming previously unresolved problems in this area. For example, as of the date of the

invention, it would not have been routine or conventional to use nested PCR amplification to

amplify nucleic acids obtained from circulating tumor DNA with the use of a universal primer,

and wherein at least 80% of the amplified DNA maps to the target loci, in the context of the

invention.

       44. In allowing ’482 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

                  The claims are free of the analogous art at least because the art
               does not teach the recited ‘nested PCR’ following the recited ‘first
               PCR’ of ‘cell-free DNA’ with the recited amplification targeting.

    The ’708 Patent Is Not Directed To A Natural Phenomenon And Its Steps Were Not
                                 Routine Or Conventional

       45. The claims of the ’708 patent are not directed to a natural law or natural phenomenon.

Rather, they are directed to amplifying and sequencing nucleic acid samples using synthetic

primers and amplification products to provide a novel and innovative solution to problems


                                                13
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 14 of 37 PageID #: 499




peculiar to the particular problem of amplifying and sequencing small amounts of nucleic acid

samples. Moreover, the claims of the ’708 patent cover methods of preparation. Analogous

claims were held not be directed to a natural law or phenomenon in the recent Federal Circuit

decision in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020 WL 1264002

(Fed. Cir. Mar. 17, 2020).

       46. The ’708 patent claims are directed to specific, unconventional, non-routine methods

for overcoming previously unresolved problems in this area. For example, as of the date of the

invention, it would not have been routine or conventional to amplify and sequence nucleic acids

obtained from nucleic acid samples with the use of multiple primers that simultaneously

hybridize, and wherein the melting temperature of at least two of the pairs of primers is less than

the annealing temperature used, in the context of the invention.

       47. In allowing ’708 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

                   Applicant’s arguments regarding Spier and Ishii are persuasive
               regarding the claimed feature of selecting an annealing temperature
               greater than the melting temperature of at least two of the pairs of
               primers. Further, Applicant’s arguments regarding the significant
               advantages provided by the selection of the higher annealing
               temperature in reduction of primer dimer formation were
               particularly persuasive as evidence of the non-obviousness of the
               claimed invention.
                   The prior art does not teach or suggest each of the features of
               the claimed method including the selection of an annealing
               temperature higher than the melting temperature of the primers, the
               selection of a long annealing time and sequencing of the
               amplification products. Therefore the claims are novel and non-
               obvious over the prior art.

                             ARCHER’S INFRINGING ACTIVITIES

       48. Archer sells products using its AMP technology on nucleic acids, including tumor

DNA. One such product is LiquidPlex, which applies AMP to ctDNA to detect and monitor


                                                14
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 15 of 37 PageID #: 500




genes commonly associated with cancers. Another such product is Stratafide, which is a pan-

solid tumor test designed to identify actionable genomic alterations in tissue or blood samples. A

third such product is PCM, a bespoke product that uses AMP for cancer treatment monitoring

and recurrence surveillance. A fourth such product is ArcherMET, which uses AMP to detect

MET gene alterations, such as exon 14 skipping alterations, in ctDNA. A fifth such product is

FusionPlex, which is a targeted sequencing assay that simultaneously detects and identifies

fusions and other mutations associated with cancers. A sixth such product is VariantPlex, which

is a targeted sequencing assay that simultaneously detects and characterizes single-nucleotide

variants, copy number variations, and insertions and deletions associated with cancers.

       49. Attached as Exhibit 5 is a preliminary and exemplary claim chart describing Archer’s

infringement of claim 1 of the ’814 patent. Exhibits 9-20 are supporting documents for the

Exhibit 5 chart. The claim chart is not intended to limit Natera’s right to modify the chart or

allege that other activities of Archer infringe the identified claim or any other claims of the ’814

patent or any other patents. Archer infringes more than one claim of the ’814 patent.

       50. Exhibit 5 is hereby incorporated by reference in its entirety. Each claim element in

Exhibit 5 that is mapped to Archer’s LiquidPlex, Stratafide, PCM, and ArcherMET products, and

any other oncology products that use the same technology as the previously mentioned products

(collectively, “cfDNA Accused Products”) shall be considered an allegation within the meaning

of the Federal Rules of Civil Procedure and therefore a response to each claim element is

required.

       51. Attached as Exhibit 6 is a preliminary and exemplary claim chart describing Archer’s

infringement of claim 1 of the ’172 patent. Exhibits 9-20 are supporting documents for the

Exhibit 6 chart. The claim chart is not intended to limit Natera’s right to modify the chart or




                                                15
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 16 of 37 PageID #: 501




allege that other activities of Archer infringe the identified claim or any other claims of the ’172

patent or any other patents. Archer infringes more than one claim of the ’172 patent.

       52. Exhibit 6 is hereby incorporated by reference in its entirety. Each claim element in

Exhibit 6 that is mapped to Archer’s cfDNA Accused Products shall be considered an allegation

within the meaning of the Federal Rules of Civil Procedure and therefore a response to each

claim element is required.

       53. Attached as Exhibit 7 is a preliminary and exemplary claim chart describing Archer’s

infringement of claim 1 of the ’482 patent. Exhibits 9-20 are supporting documents for the

Exhibit 7 chart. The claim chart is not intended to limit Natera’s right to modify the chart or

allege that other activities of Archer infringe the identified claim or any other claims of the ’482

patent or any other patents. Archer infringes more than one claim of the ’482 patent.

       54. Exhibit 7 is hereby incorporated by reference in its entirety. Each claim element in

Exhibit 7 that is mapped to Archer’s cfDNA Accused Products shall be considered an allegation

within the meaning of the Federal Rules of Civil Procedure and therefore a response to each

claim element is required.

   55. Attached as Exhibit 8 is a preliminary and exemplary claim chart describing Archer’s

infringement of claim 1 of the ’708 patent. Exhibits 9-18 and 20-32 are supporting documents for

the Exhibit 8 chart. The claim chart is not intended to limit Natera’s right to modify the chart or

allege that other activities of Archer infringe the identified claim or any other claims of the ’708

patent or any other patents. Archer infringes more than one claim of the ’708 patent.

       56. Exhibit 8 is hereby incorporated by reference in its entirety. Each claim element in

Exhibit 8 that is mapped to Archer’s Accused Products shall be considered an allegation within




                                                16
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 17 of 37 PageID #: 502




the meaning of the Federal Rules of Civil Procedure and therefore a response to each claim

element is required.

       57. Archer’s AMP process is a method for amplifying and sequencing DNA.

       58. Archer’s AMP process can include ligation of adaptors to cell-free DNA isolated

from a biological sample.

       59. Archer’s AMP process can include ligation of adaptors that each comprise a universal

priming site.

       60. Archer’s AMP process can include a first PCR to simultaneously amplify at least 10

target loci using a universal primer and at least 10 target-specific primers in a single reaction

volume.

       61. Archer’s AMP process can include a second, nested PCR to simultaneously amplify

the at least 10 target loci using the universal primer and at least 10 inner target-specific primers

in a single reaction volume.

       62. Archer’s AMP process can include primers comprising a sequencing tag.

       63. Archer’s AMP process can include performing HTS to sequence the amplified DNA

comprising the target loci.

       64. Archer’s AMP process can be performed on a biological sample that is a blood,

plasma, serum, or urine sample.

       65. Archer’s AMP process can include subjecting the isolated cell-free DNA to blunting

ending, dA-tailing, and adaptor ligation.

       66. Archer’s AMP process can use an adaptor that includes a molecular barcode.

       67. In Archer’s AMP process, the second PCR can be a one-sided nested PCR.




                                                17
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 18 of 37 PageID #: 503




       68. Archer’s AMP process can include multiplex sequencing of amplified DNA of

multiple samples in a single sequencing lane.

       69. Archer’s AMP process can include a first PCR to simultaneously amplify at least 10

target loci using a universal primer and at least 10 target-specific primers in a single reaction

volume.

       70. Archer’s AMP process can include a first PCR that simultaneously amplifies at least

50 target loci using the universal primer and at least 50 target-specific primers in a single

reaction volume.

       71. Archer’s AMP process can include a first PCR that simultaneously amplifies at least

100 target loci using the universal primer and at least 100 target-specific primers in a single

reaction volume.

       72. Archer’s AMP process can include a second PCR that simultaneously amplifies at

least 50 target loci using the universal primer and at least 50 target-specific primers in a single

reaction volume.

       73. Archer’s AMP process can include a second PCR that simultaneously amplifies at

least 100 target loci using the universal primer and at least 100 target-specific primers in a single

reaction volume.

       74. In Archer’s AMP process, the isolated cell-free DNA can be tagged with 1024-65536

different molecular barcodes.

       75. In Archer’s AMP process, the concentration of each target-specific primer of the first

and/or second PCR can be less than 20 nM.

       76. In Archer’s AMP process, the concentration of each target-specific primer of the first

and/or second PCR can be less than 10 nM.




                                                 18
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 19 of 37 PageID #: 504




        77. In Archer’s AMP process, the length of the annealing step of the first and/or second

PCR can be at least 3 minutes.

        78. In Archer’s AMP process the length of the annealing step of the first and/or second

PCR can be at least 5 minutes.

        79. In Archer’s AMP process, at least 90% of the amplified DNA can be mapped to the

target loci.

        80. In Archer’s AMP process, target loci can include SNP loci.

        81. In Archer’s AMP process, the cell-free DNA can comprises DNA from mixed origin.

        82. In Archer’s AMP process, the cell-free DNA can comprise DNA from a tumor.

        83. Archer’s AMP process can include a second one-sided nested PCR.

        84. Archer’s AMP process can be a method for nested PCR amplification.

        85. In Archer’s AMP process, at least 80% of the amplified DNA can be mapped to the

target loci.

        86. Archer’s AMP process can be a method of amplifying target loci in a nucleic acid

sample.

        87. Archer’s AMP process can include contacting the nucleic acid sample comprising

target loci with a library of at least 2 primers that simultaneously hybridize to at least 2 of the

target loci to produce a reaction mixture.

        88. In Archer’s AMP process, the reaction mixture can be subjected to primer extension

reaction conditions, including an annealing temperature greater than a melting temperature of at

least 2 primers and an annealing duration of greater than 3 minutes, to produce amplified

products comprising target amplicons.




                                                19
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 20 of 37 PageID #: 505




          89. In Archer’s AMP process, at least 2 of the target loci can be simultaneously

amplified.

          90. In Archer’s AMP process, the amplified products can be sequenced.

          91. In Archer’s AMP process, the range of melting temperatures of the primers can be

less than 5° C.

          92. In Archer’s AMP process, at least 10 target loci can be amplified with at least 10

primers.

          93. In Archer’s AMP process, at least 50 target loci can be amplified with at least 50

primers.

          94. In Archer’s AMP process, at least 100 target loci can be amplified with at least 100

primers.

          95. In Archer’s AMP process, at least 90% of the amplified products can be target

amplicons.

          96. In Archer’s AMP process, less than 20% of the amplified products can be primer

dimers.

          97. Archer’s AMP process can include an annealing step that is 5-60 minutes long.

          98. Archer began commercially selling and offering to sell LiquidPlex for investigational

and research use only on or about September 22, 2016. These sales, offers for sale, and uses do

not require FDA medical device approval, and therefore are not solely for uses reasonably

related to any such submission.

          99. An unnamed product was designated as receiving FDA’s Breakthrough Device

Designation on or about January 2019. At the time, the only liquid biopsy technology that was

publicly disclosed by Archer was the technology underlying its LiquidPlex product. Upon




                                                 20
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 21 of 37 PageID #: 506




information and belief, the undisclosed product on or about January 2019 used the same

technology as LiquidPlex.

       100. Archer has been commercially selling and offering to sell FusionPlex for

investigational and research use only. These sales, offers for sale, and uses do not require FDA

medical device approval, and therefore are not solely for uses reasonably related to any such

submission.

       101. Archer has been commercially selling and offering to sell for investigational and

research use only VariantPlex. These sales, offers for sale, and uses do not require FDA medical

device approval, and therefore are not solely for uses reasonably related to any such submission.

       102. Upon information and belief, ArcherMET is manufactured in the United States and

then subsequently shipped overseas for commercial sale, offer for sale, and/or use outside the

United States (and may also be used, offered for sale, or sold in the United States). For example,

ArcherMET was recently approved by the Japanese Ministry of Health, Labour and Welfare

(MHLW) and Japan’s Pharmaceutical Medical Devices Agency (PMDA). These sales, offers for

sale, and uses do not require FDA medical device approval, and therefore Archer has engaged in

manufacturing that is not solely for uses reasonably related to any such submission.

       103. On December 17, 2019, Archer announced the close of a $55 million Series C

financing round, the proceeds of which are intended to be used to support the launch of

Stratafide and PCM. In a statement from December 17, 2019, Jason Myers, co-founder and chief

executive officer of Archer stated that “[t]he proceeds position ArcherDX to, upon approval,

launch STRATAFIDE” and “advance our Personalized Cancer Monitoring platform.” This

financing round was led by Perceptive Advisors, and joined by other investors including Redmile

Group, Soleus Capital, Driehaus Capital Management, ArrowMark Partners, Sands Capital,




                                               21
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 22 of 37 PageID #: 507




Longwood Fund, PBM Capital and its affiliates, and Boulder Ventures. Upon information and

belief, Archer received this financing as a result of its infringing use of Natera’s patented

technology.

       104. Archer has commercially sold and offered for sale the infringing technology in

Stratafide and PCM. For example, Archer has commercially licensed the technology to Illumina

and others. These sales, offers for sale, and licensed uses do not require FDA medical device

approval, and therefore Archer has engaged in infringing activities that are not solely for uses

reasonably related to any such submission. On January 10, 2019, Archer announced a non-

exclusive, multi-year partnership with Illumina. This partnership is intended to broaden access of

Archer’s products. In the January 10, 2019 announcement, Archer Chief Executive Officer Jason

Myers stated that the partnership was expected to accelerate the process of creating broad access

to testing, shifting away from a handful of centralized sequencing labs to decentralized testing.

Myers further stated that the partnership would allow hospitals and local labs to benefit from a

“growing share of the cancer diagnostics and monitoring market.” Archer announced on January

10, 2019 that it anticipated that Stratafide would be the first IVD to be marketed under the

partnership between Archer and Illumina. Archer also announced that it planned to launch PCM

for diagnostic use as part of this commercial partnership. In the January 10, 2019 press release,

Dr. Phil Febbo, Chief Medical Officer of Illumina, stated that Archer and Illumina were “pleased

to take this next step in [their] commercial partnership to support expanding access to leading-

edge genomic cancer management to more patients, in more communities, to improve patient

outcomes.”

       105. Upon information and belief, Stratafide and PCM are being commercially sold or

offered for sale for use in clinical trials and research use only basis. These sales, offers for sale,




                                                 22
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 23 of 37 PageID #: 508




and licensed uses do not require FDA medical device approval, and therefore Archer has

engaged in infringing activities that are not solely for uses reasonably related to any such

submission. In particular, Stratafide and PCM has been and will be commercially sold for use in

clinical trials sponsored by third-party pharmaceutical companies and that Archer has been and

will be financially compensated for such use. Archer has used, and continues to use, infringing

technology to compete against Natera in the bidding process of various revenue-generating

clinical trials by third-party pharmaceutical companies that involve MRD testing.

       106. Upon information and belief, Stratafide and PCM are being used in the on-going

Tracking Launch Cancer Evolution Through Treatment (TRACERx) study led by Dr. Charles

Swanton and Dr. Christopher Abbosh. On March 28, 2019, Archer announced that it entered into

this research collaboration agreement with the University College London (“UCL”) and the

Francis Crick Institute. This UCL-sponsored study uses infringing AMP technology to expand

on findings from an earlier clinical study by developing patient-specific assays to detect low-

volume minimal residual disease at high levels of sensitivity.

       107. Upon information and belief, the Accused Products manufactured in the United

States have been or will be used overseas. These manufacturing activities do not require FDA

medical device approval, and therefore Archer has engaged in infringing activities that are not

solely for uses reasonably related to any such submission. For example, Archer announced on

January 10, 2019 that the partnership between Archer and Illumina expands upon a prior

agreement between the two companies to co-market and co-promote FusionPlex in markets

outside of the United States. On June 6, 2016, Archer had announced a co-marketing and

distribution agreement with Illumina under which Illumina would market and promote

FusionPlex “through its global commercial channels” Under the 2016 agreement, Archer would




                                                23
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 24 of 37 PageID #: 509




sell its products in the United States while Illumina would distribute FusionPlex in international

markets on a non-exclusive basis. Further, on March 25, 2020, Archer announced that its product

ArcherMET was approved by the Japanese Ministry of Health, Labour and Welfare (MHLW)

and Japan’s Pharmaceutical Medical Devices Agency (PMDA).

       108. Archer received the FDA’s Breakthrough Device Designation for Stratafide on or

about January 2019, and Archer intends to sell the product for diagnostic use immediately upon

approval. In submitting an application for Stratafide to the FDA, Archer had to describe the

product with specificity. In particular, upon information and belief, Archer would have had to

describe the specific intended use of the product, the specific primers used, and the specific

genetic alterations targeted.

       109. Archer received the FDA’s Breakthrough Device Designation for PCM on or about

January 15, 2020, and Archer intends to sell the product for diagnostic use immediately upon

approval. In submitting an application for PCM to the FDA, Archer had to describe the product

with specificity. In particular, upon information and belief, Archer would have had to describe

the specific intended use of the product, the specific primers used, and the specific genetic

alterations targeted.

       110. Archer has its own CLIA-certified laboratory that has or will use one or more of the

Accused Products.

       111. LiquidPlex is sold as a kit or as component parts so that the assay can be performed

by others.

       112. ArcherMET will be sold as a kit or as component parts so that the assay can be

performed by others.




                                               24
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 25 of 37 PageID #: 510




       113. Stratafide will be sold as a kit or as component parts so that the assay can be

performed by others.

       114. PCM will be sold as a kit or as component parts so that the assay can be performed

by others.

       115. FusionPlex is sold as a kit or as component parts so that the assay can be performed

by others.

       116. VariantPlex is sold as a kit or as component parts so that the assay can be performed

by others.

       117. Archer’s development of its Accused Products has been aided by access to and use

of Natera’s innovative research and development.

   118. For example, Natera worked with Dr. Charles Swanton at the UCL to validate its

Signatera® technology in the TRACERx lung cancer study. The study involves analyzing the

intratumor heterogeneity of lung tumors in approximately 850 patients and the tracking its

evolution from diagnosis to relapse. Dr. Swanton, in his role as the principal investigator, senior

researcher, and author of the study, led the development of bespoke personalized assays to target

variants selected after the sequencing of primary tumors. After surgery, patients were followed to

track clonal and subclonal evolution of the disease based on ctDNA measurements of blood

samples. Over twenty PCR assays were designed and analyzed for each specimen, without

splitting plasma samples, so that multiple subclones were tracked simultaneously. Subsequent to

that collaboration, Archer announced that it was collaborating with Dr. Swanton on that same

study and used similar methodology. A January 14, 2020 Archer press release states that Archer

has an “on-going collaboration” with Dr. Swanton, who is now “utilizing ArcherDX’s

technology … to help achieve” the goals of the TRACERx study.




                                                25
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 26 of 37 PageID #: 511




       119. Upon information and belief, Archer was able to develop its Accused Products,

including its Stratafide and PCM products, as a direct result of unlawful use of Natera’s

innovative technology.

       120. Archer is a direct competitor of Natera in the market for recurrence monitoring for

lung cancer.

       121. Archer has knowledge of the ’814 patent at least as early as January 27, 2020.

       122. Archer has knowledge of the ’172 patent at least as early as the date of this first

amended complaint.

       123. Archer has knowledge of the ’482 patent at least as early as the date of this first

amended complaint.

       124. Archer has knowledge of the ’708 patent at least as early as the date of this first

amended complaint.

                                          COUNT I
                         (Infringement of U.S. Patent No. 10,538,814)

       125. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       126. Natera is the owner of the ’814 patent, which was duly and legally issued by the

USPTO on January 21, 2020.

       127. Archer has infringed and continues to infringe at least one claim of the ’814 patent

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       128. Archer has infringed and continues to infringe at least one claim of the ’814 patent

pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling and

offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating



                                                26
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 27 of 37 PageID #: 512




promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’814 patent. At least as of the date hereof, Archer sells and distributes the cfDNA Accused

Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’814 patent, and therefore Archer induces end-users to use the

cfDNA Accused Products in methods that directly infringe at least one claim of the ’814 patent.

       129. Archer has infringed and continues to infringe at least one claim of the ’814 patent

pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering to sell

or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’814 patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’814 Patent, and, at least as of the date

hereof, Archer knows the cfDNA Accused Products to be especially made or especially adapted

for use in infringing the ’814 patent. Furthermore, none of the cfDNA Accused Products is a

staple article or commodity of commerce suitable for substantial noninfringing use. Archer sells

and offers for sale the cfDNA Accused Products with the knowledge and specific intent that its

instructions and workflows will cause end-users to use the products to infringe at least one claim

of the ’814 patent.

       130. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       131. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’814 patent.




                                                 27
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 28 of 37 PageID #: 513




                                         COUNT II
             (Declaratory Judgment of Infringement of U.S. Patent No. 10,538,814)

          132. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          133. Archer has sought and received the FDA’s Breakthrough Device designation for at

least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes, and

on that basis alleges, that Archer intends to engage in the commercial manufacture, use, offer for

sale, and sale of the cfDNA Accused Products if and when it receives FDA approval to do so.

          134. An actual, substantial, and justiciable controversy has arisen and now exists between

the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale, and/or

importation of the cfDNA Accused Products has or will infringe one or more claims of the ’814

patent.

          135. Natera is entitled to a judicial declaration that Archer has infringed or will infringe,

directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more claims

of the ’814 patent.

          136. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

          137. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’814 patent.

                                            COUNT III
                            (Infringement of U.S. Patent No. 10,557,172)

          138. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          139. Natera is the owner of the ’172 patent, which was duly and legally issued by the

USPTO on February 11, 2020.


                                                   28
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 29 of 37 PageID #: 514




       140. Archer has infringed and continues to infringe at least one claim of the ’172 patent

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       141. Archer has infringed and continues to infringe at least one claim of the ’172 patent

pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling and

offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’172 patent. At least as of the date hereof, Archer sells and distributes the cfDNA Accused

Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’172 patent, and therefore Archer induces end-users to use the

cfDNA Accused Products in methods that directly infringe at least one claim of the ’172 patent.

       142. Archer has infringed and continues to infringe at least one claim of the ’172 patent

pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering to sell

or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’172 patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’172 Patent, and, at least as of the date

hereof, Archer knows the cfDNA Accused Products to be especially made or especially adapted

for use in infringing the ’172 patent. Furthermore, none of the cfDNA Accused Products is a

staple article or commodity of commerce suitable for substantial noninfringing use. Archer sells

and offers for sale the cfDNA Accused Products with the knowledge and specific intent that its




                                                29
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 30 of 37 PageID #: 515




instructions and workflows will cause end-users to use the products to infringe at least one claim

of the ’172 patent.

          143. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

          144. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’172 patent.

                                         COUNT IV
             (Declaratory Judgment of Infringement of U.S. Patent No. 10,557,172)

          145. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          146. Archer has sought and received the FDA’s Breakthrough Device designation for at

least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes, and

on that basis alleges, that Archer intends to engage in the commercial manufacture, use, offer for

sale, and sale of the cfDNA Accused Products if and when it receives FDA approval to do so.

          147. An actual, substantial, and justiciable controversy has arisen and now exists between

the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale, and/or

importation of the cfDNA Accused Products has or will infringe one or more claims of the ’172

patent.

          148. Natera is entitled to a judicial declaration that Archer has infringed or will infringe,

directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more claims

of the ’172 patent.




                                                   30
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 31 of 37 PageID #: 516




       149. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       150. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’172 patent.

                                          COUNT V
                          (Infringement of U.S. Patent No. 10,590,482)

       151. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       152. Natera is the owner of the ’482 patent, which was duly and legally issued by the

USPTO on March 17, 2020.

       153. Archer has infringed and continues to infringe at least one claim of the ’482 patent

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       154. Archer has infringed and continues to infringe at least one claim of the ’ 482 patent

pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling and

offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’ 482 patent. At least as of the date hereof, Archer sells and distributes the cfDNA Accused

Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’482 patent, and therefore Archer induces end-users to use the

cfDNA Accused Products in methods that directly infringe at least one claim of the ’482 patent.



                                                 31
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 32 of 37 PageID #: 517




       155. Archer has infringed and continues to infringe at least one claim of the ’482 patent

pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering to sell

or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’482 patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’482 Patent, and, at least as of the date

hereof, Archer knows the cfDNA Accused Products to be especially made or especially adapted

for use in infringing the ’482 patent. Furthermore, none of the cfDNA Accused Products is a

staple article or commodity of commerce suitable for substantial noninfringing use. Archer sells

and offers for sale the cfDNA Accused Products with the knowledge and specific intent that its

instructions and workflows will cause end-users to use the products to infringe at least one claim

of the ’482 patent.

       156. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       157. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’482 patent.

                                       COUNT VI
           (Declaratory Judgment of Infringement of U.S. Patent No. 10,590,482)

       158. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       159. Archer has sought and received the FDA’s Breakthrough Device designation for at

least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes, and

on that basis alleges, that Archer intends to engage in the commercial manufacture, use, offer for

sale, and sale of the cfDNA Accused Products if and when it receives FDA approval to do so.



                                                 32
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 33 of 37 PageID #: 518




          160. An actual, substantial, and justiciable controversy has arisen and now exists between

the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale, and/or

importation of the cfDNA Accused Products has or will infringe one or more claims of the ’482

patent.

          161. Natera is entitled to a judicial declaration that Archer has infringed or will infringe,

directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more claims

of the ’482 patent.

          162. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

          163. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’482 patent.

                                           COUNT VII
                            (Infringement of U.S. Patent No. 10,597,708)

          164. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          165. Natera is the owner of the ’708 patent, which was duly and legally issued by the

USPTO on March 24, 2020.

          166. Archer has infringed and continues to infringe at least one claim of the ’708 patent

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the Accused Products.

          167. Archer has infringed and continues to infringe at least one claim of the ’ 708 patent

pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling and

offering for sale in the United States the Accused Products and instructing end-users through



                                                   33
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 34 of 37 PageID #: 519




instructional   materials,   product     manuals,     and   technical       materials,   disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the Accused Products to infringe at least claim of the ’ 708

patent. At least as of the date hereof, Archer sells and distributes the Accused Products with the

knowledge and specific intent that these instructions will cause end-users to infringe at least one

claim of the ’708 patent, and therefore Archer induces end-users to use the Accused Products in

methods that directly infringe at least one claim of the ’708 patent.

       168. Archer has infringed and continues to infringe at least one claim of the ’708 patent

pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering to sell

or selling the Accused Products within the United States for use by end-users in practicing at

least one of the claimed methods of the ’708 patent. The Accused Products each constitute a

material part of the invention of the ’708 Patent, and, at least as of the date hereof, Archer knows

the Accused Products to be especially made or especially adapted for use in infringing the ’708

patent. Furthermore, none of the Accused Products is a staple article or commodity of commerce

suitable for substantial noninfringing use. Archer sells and offers for sale the Accused Products

with the knowledge and specific intent that its instructions and workflows will cause end-users to

use the products to infringe at least one claim of the ’708 patent.

       169. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       170. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’708 patent.




                                                 34
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 35 of 37 PageID #: 520




                                       COUNT VIII
            (Declaratory Judgment of Infringement of U.S. Patent No. 10,597,708)

       171. Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       172. Archer has sought and received the FDA’s Breakthrough Device designation for at

least some of the Accused Products, including Stratafide and PCM. Natera believes, and on that

basis alleges, that Archer intends to engage in the commercial manufacture, use, offer for sale,

and sale of the Accused Products if and when it receives FDA approval to do so.

       173. An actual, substantial, and justiciable controversy has arisen and now exists between

the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale, and/or

importation of the Accused Products has or will infringe one or more claims of the ’708 patent.

       174. Natera is entitled to a judicial declaration that Archer has infringed or will infringe,

directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more claims

of the ’708 patent.

       175. Archer’s infringement has damaged and will continue to damage Natera, which is

entitled to recover the damages resulting from Archer’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       176. Moreover, Archer’s infringement has caused, and will continue to cause, irreparable

injury to Natera, for which damages are an inadequate remedy, unless Archer is enjoined from

any and all activities that would infringe the claims of the ’708 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Natera prays for a judgment in its favor and against Archer and

respectfully request the following relief:

       A.      A judgment that Archer directly infringes, induces infringement, and

               contributorily infringes the Asserted Patents.



                                                 35
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 36 of 37 PageID #: 521




        B.       An order enjoining Archer and its officers, directors, agents, servants, affiliates,

                 employees, divisions, branches, subsidiaries, parents, and all others acting in

                 active concert therewith from further infringement of the Asserted Patents.

        C.       Damages or other monetary relief, including, but not limited to, costs and pre and

                 post-judgment interest, to Natera;

        D.       A determination that this is an exceptional case under 35 U.S.C. § 285 and an

                 award of attorneys’ fees and costs to Natera in this action;

        E.       Costs and expenses in this action;

        F.       An order awarding Natera any such other relief as the Court may deem just and

                 proper under the circumstances.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Natera hereby demands a

jury trial as to all issues so triable.

                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                      /s/ Derek J. Fahnestock
                                                      Jack B. Blumenfeld (#1014)
                                                      Derek J. Fahnestock (#4705)
OF COUNSEL:                                           Anthony D. Raucci (#5948)
                                                      1201 North Market Street
Gary Frischling                                       P.O. Box 1347
Y. John Lu                                            Wilmington, DE 19899
Lauren Drake                                          (302) 658-9200
MILBANK LLP                                           jblumenfeld@mnat.com
2029 Century Park East, 33rd Floor                    dfahnestock@mnat.com
Los Angeles, CA 90067-3019                            araucci@mnat.com
(424) 386-4318
                                                      Attorneys for Plaintiff Natera, Inc.

April 15, 2020




                                                   36
Case 1:20-cv-00125-LPS Document 17 Filed 04/15/20 Page 37 of 37 PageID #: 522




                                      CERTIFICATE OF SERVICE

              I hereby certify that on April 15, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

              I further certify that I caused copies of the foregoing document to be served on

April 15, 2020 upon the following in the manner indicated:

Daniel M. Silver, Esquire                                                     VIA ELECTRONIC MAIL
Alexandra M. Joyce, Esquire
MCCARTER & ENGLISH LLP
405 North King Street, 8th Floor
Wilmington, DE 19801
Attorneys for Defendant

Filko Prugo, Esquire                                                          VIA ELECTRONIC MAIL
Charlotte Jacobsen, Esquire
Jon Tanaka, Esquire
ROPES & GRAY LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attorneys for Defendant

Matthew J. Rizzolo, Esquire                                                   VIA ELECTRONIC MAIL
ROPES & GRAY LLP
2099 Pennsylvania Avenue, N.W.
Washington, D.C. 20006-6807
Attorneys for Defendant

Keyna Chow, Esquire                                                           VIA ELECTRONIC MAIL
ROPES & GRAY LLP
1900 University Avenue, 6th Floor
East Palo Alto, CA 94303
Attorneys for Defendant




                                                   /s/ Derek J. Fahnestock
                                                   __________________________
                                                   Derek J. Fahnestock (#4705)




44745.00002
